Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16-17, 19-24 and 26-32 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Crockett Jr. et al. (PG Pub. 2013/0263352).
Regarding claim 16, Crockett Jr. et al. teaches a garment including a sports garment comprising a textile substrate which covers a part of the body of the wearer of the garment [Abstract, 0019 and Figures]. At least a section of the textile substrate is coated with at least two different phase change materials [0029 and 0032]. A first phase change material is arranged which has a phase transition temperature as taught by Crockett Jr. et al. as being within the claimed range as Crockett Jr. et al. teach “in some aspects, none of the thermochromic dyes will change color at a temperature not exceeding about 29 degree” in paragraph 0028. Therefore, Crockett Jr. et al. teach the first phase change material is arranged which has a phase transition temperature within the claimed range. A second phase change material is arranged which has a phase transition temperature within the claimed range [0011 and 0028-0029]. Both the phase change materials are in thermal contact with at least one thermochromic dye [0023]. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 17, the phase change materials are contained in micro-capsules [0023].
Regarding claim 19, 
Regarding claim 20, the thermochromic dye is mixed with the first and/or second phase change material. 
Regarding claims 21-22, Although Crockett Jr. et al. does not disclose the claimed process of applying, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Crockett Jr. et al. meets the requirements of the claimed garment, Crockett et al. clearly meet the requirements of present claims garment.
Regarding claim 23, the first and second phase change materials are arranged at the same side of the textile substrate. 
Regarding claim 24, the first and second phase change materials are arranged as layers on the textile substrate wherein the layers do not overlap. 
Regarding claim 26, Crockett Jr. et al. teach the first and second phase change material can be arranged in a region of the textile substrate which covers during intended use of the garment the bicep muscle, forearm, chest, shoulder, back, neck and other areas. Therefore, it is clear or would have been obvious to one of ordinary skill in the art at the time of the invention such covered the radial artery, dorsal region, brachial artery and/or popliteal artery. 
Regarding claims 27 and 31, the textile substrate comprises synthetic fibers (including polyester and polyamide) [0007].
Regarding claims 28 and 32, the textile substrate comprises natural fibers including cotton [0007]. 
Regarding claim 29, the first and second phase change material is applied onto the surface of the textile substrate by mean of a printing process [0039].
Regarding claim 30, Crockett Jr. et al. teach the first and second phase change material are applied in different locations onto the surface and therefore constitute more than one layer. Further Crockett Jr. et al. teach layering the phase change materials including the logo. 
Claims 18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Crockett Jr. et al. (PG Pub. 2013/0263352).
Regarding claim 18, 
Regarding claim 25, Crockett Jr. et al. do not explicitly teach wherein at least some regions of the textile substrate, the layers of the first and second phase change materials form complimentary areas which cover the textile substrate in the region substantially completely, However, it would have been obvious to one of ordinary skill in the art to provide at least some regions of the textile substrate, the layers of the first and second phase change materials form complimentary areas which cover the textile substrate in the region substantially completely in order to create a visually appealing designed garment and also to provide a region with complete coverage to provide the user with adequate information on performance. 
Art Not Cited in Rejection
EP 1314802 teaches an article with phase changing material comprising dyes.
Response to Arguments
Applicant's arguments filed 05/03/2021 have been fully considered but they are not persuasive. 
Applicant argues the objective or intended use of the present invention is different than that of the cited art. In response to applicant's argument that the present invention has a different intended use, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Crockett teaches the claimed combination of two phase change materials with thermochromatic dyes combined. Applicant argues there is nothing in Crockett that teaches a garment to thermoregulate body temperature. As detailed above, this is an argument of intended use (which is not even claimed). Again in response to applicant's argument that the present 
It would help to advance prosecution if Applicant claimed two phase change materials are inner layers on the inside of the garment facing a wearer’s skin and thermochromic dye is on the outer layer on the outside of the garment. It is noted claim 22 attempts to claim this, but claims it as a process. It would help advance prosecution, if Applicant specifically claimed the two phase materials as inner layers on the inside of the garment facing a wearer’s skin and not language of “applied as” and specifically claim the thermochromic dye as an outer layer on the outside of the garment and not the process of “applied as”. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789